WARNER, Judge,
dissenting with opinion.
The city petitions for certiorari review of the circuit court’s decision, in its appellate capacity, quashing a decision of the city’s Zoning Board of Appeals which refused respondents’ request to continue a nonconforming use on their property. I do not find that the board’s interpretation of its own ordinance is clearly erroneous. See Peters v. Thompson, 68 So.2d 581 (Fla.1953). The cases cited by the circuit court as controlling Florida precedent appear to be distinguishable from the facts of this case.